Citation Nr: 0900487	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-05 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for memory 
loss/dementia due to head injury.

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to service connection for loss of feeling in 
the foot due to frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
December 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2007, the Board remanded the case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  No current disability manifested by headaches and 
etiologically related to an incident of the veteran's 
military service has been established by competent evidence.  

2.  No current disability manifested by memory loss/dementia 
due to head injury and etiologically related to an incident 
of the veteran's military service has been established by 
competent evidence.  

3.  No current disability manifested by a right leg disorder 
and etiologically related to an incident of the veteran's 
military service has been established by competent evidence.  

4.  No current disability manifested by a loss of feeling in 
the foot due to frostbite and etiologically related to an 
incident of the veteran's military service has been 
established by competent evidence.  
CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service, and their incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Memory loss/dementia due to head injury was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  A right leg disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

4.  Loss of feeling in the foot due to frostbite was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in May and July 2004 letters, issued prior to 
the decision on appeal, and in July 2007 and May 2008 
letters, the RO and Appeals Management Center (AMC) provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.  The July 
2007 and May 2008 letters advised the veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  The claims were 
last readjudicated in September 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service separation examination report and post-
service treatment records.  The National Personnel Records 
Center (NPRC) confirmed in July 2004 that the veteran's 
service treatment records were "fire related," so there are 
no additional records available.  The NPRC further indicated 
that there were no alternative records from the Office of the 
Surgeon General.  The veteran was notified of the types of 
alternative forms of evidence in the July 2004 notice letter.

Also, based on information the veteran provided in the 
current claim for compensation benefits, records from the 
Social Security Administration (SSA) were requested.  In May 
2008, the SSA indicated that the veteran's medical records 
had been destroyed.  In the May 2008 VCAA letter, the veteran 
was also requested to 
prepare an Authorization and Consent to Release Information 
form (VA Form 21-4142) for Carolinas Hospital System 
pertaining to any treatment he received for the claimed 
disabilities from January 2003 based on information he 
provided in his compensation claim.  The veteran did not 
perform the requested action.  

Lastly, the Board notes that the veteran has not been 
afforded a VA examination in response to his claims as the 
Board has determined that no such examination is required in 
this case.  No current disabilities relating to any of the 
claimed conditions are clinically shown and persistent or 
recurrent symptoms of disability have not been established by 
competent lay evidence.  Consequently, VA is under no duty to 
afford the veteran a VA examination.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

As noted previously, most of the veteran's service treatment 
records are not on file and were apparently destroyed in a 
fire at the NPRC in St. Louis, Missouri, in 1973. The United 
States Court of Appeals for Veteran's Claims (Court) has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In the veteran's compensation claim, he reported that he was 
in a truck accident and had a metal plate placed in his head.  
He also maintained that he sustained frostbite during his 
service in Germany which resulted in a loss of feeling in his 
"foot."  He contended that he currently suffered from pain 
and numbness in his "foot" and that he also experienced 
headaches and memory loss due to the head injury.  He 
reported that his headaches, the placement of a metal plate, 
and dementia began in March 1945.  He reported that symptoms 
associated with his right leg began in October 1945.  

The veteran's DD Form 214 shows his military occupational 
specialty was a light truck driver.  The December 1946 
separation examination report shows no findings referable to 
any of the claimed disabilities, including no reference to 
such a significant event as the claimed placement of a metal 
plate in the veteran's head. There is no medical evidence of 
record that shows that the veteran currently suffers from any 
of the claimed disabilities, despite the veteran being 
provided with ample opportunity to either submit or identify 
such medical evidence.  In particular, the July 2004 VCAA 
letter advised the veteran that medical evidence of treatment 
of his headaches, memory loss, dementia, right leg condition, 
and residuals of frostbite of the right foot since service 
was needed.  The veteran did not respond to the request.  
Private treatment records from the Carolinas Hospital System 
dated in February 2004 show no complaints or findings 
referable to any of the claimed disabilities.  There was no 
mention of a history of any head injury or of a metal plate 
in the veteran's head.  The veteran is only noted to have a 
history of right hip surgery in 1986 due to a post-service 
motor vehicle accident.  

Thus, the evidence of current disabilities as well as the 
evidence of a nexus between the veteran's claimed 
disabilities and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed disabilities or of a nexus between the claimed 
disabilities and the veteran's active service since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Accordingly, service connection is not warranted 
for any of the claimed disabilities. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for headaches is denied.

Service connection for memory loss/dementia due to head 
injury is denied.

Service connection for a right leg disorder is denied.

Service connection for loss of feeling in the foot due to 
frostbite is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


